                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                 Civil Action No: 3:17-CV-00652

 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                           Plaintiffs,               AMENDED JOINT MOTION FOR STAY OF
                                                     ALL BRIEFING DEADLINES REGARDING
       v.                                             MOTIONS FOR SUMMARY JUDGMENT

 FRITO-LAY NORTH AMERICA, INC.,

                           Defendant.


         Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Rule 7.1 of the Local

Civil Rules, Defendant Frito-Lay North America, Inc. (“Defendant”) and Plaintiffs Snyder’s-

Lance and Princeton Vanguard, LLC (collectively, the “Parties”) move this Court for a stay of all

briefing deadlines in connection with the motion for summary judgment filed by Defendant and

the motion for summary judgment filed by Plaintiffs Snyder’s-Lance, Inc. and Princeton

Vanguard, LLC (“Plaintiffs). In support of this motion, the Parties show the Court as follows:

         1.        Defendant filed its Motion for Summary Judgment on August 30, 2018. (Dkt. 28).

         2.        Plaintiffs filed their response to Defendant’s Motion for Summary Judgment on

October 29, 2018. (Dkt. 33). Along with their response, Plaintiffs filed a Cross-Motion for

Summary Judgment. (Dkt. 34).

         3.        Defendant moved on November 9, 2018 for an extension of time until February 1,

2019 to file a reply in support of its Motion for Summary Judgment and respond to Plaintiffs’

Cross-Motion for Summary Judgment. (Dkt. 47).

         4.        This motion was granted on November 13, 2018 (Dkt. 48).

         5.        Following receipt of the Cross-Motion for Summary Judgment, Defendant



01313-001/00158891-1
        Case 3:17-cv-00652-KDB-DSC Document 59 Filed 03/01/19 Page 1 of 3
conducted discovery, including document requests.

         6.        On January 28, 2019, the Parties filed a “Joint Motion for Extension of Deadlines

Regarding Motions for Summary Judgment” (the “Joint Motion”) (Dkt. 51) and that motion was

granted by the Court on January 28, 2019 (Dkt. 52).

         7.        Defendant’s current deadline to reply in support of its Motion for Summary

Judgment and respond to Plaintiffs’ Cross-Motion for Summary Judgment is March 1, 2019.

         8.        Plaintiffs’ current deadline to file their Reply to Defendant’s response to Plaintiffs’

Motion for Summary Judgment is April 1, 2019.

         9.        Since the filing of the Parties’ Joint Motion, Defendant has filed a Motion to

Compel Production of Documents (the “Motion to Compel”) in connection with its document

requests of Plaintiffs.

         10.       The Parties have a dispute as to whether certain documents should be produced by

Plaintiffs to Defendant, which dispute is the subject of the pending Motion to Compel, and if the

Motion to Compel is granted, there may be an additional production of documents.

         11.       Defendant has also filed a previous motion to stay the summary judgment briefing

schedule pending the resolution of the Motion to Compel (the “Previous Motion to Stay”). (Dkt.

55) Plaintiffs opposed the Previous Motion to Stay in certain respects (Dkt. 56), and Defendant

has filed its reply (Dkt. 57). Defendant now withdraws the Previous Motion to Stay and is moving

jointly with Plaintiffs for a stay of the summary judgment briefing deadlines in an effort to allow

the court and the Parties time to efficiently resolve the Motion to Compel and the pending motions

for summary judgment.

         12.       The Parties request a stay of all briefing deadlines in connection with the motion

for summary judgment filed by Defendant and the motion for summary judgment filed by Plaintiffs

to allow for the resolution of the pending Motion to Compel. The Parties request that if the Motion


01313-001/00158891-1                                  2
        Case 3:17-cv-00652-KDB-DSC Document 59 Filed 03/01/19 Page 2 of 3
to Compel is denied (including if it is adjudged to be moot), Frito-Lay’s summary judgment reply

and opposition briefs shall be due within 10 days of the Court’s decision. If the Court rules

otherwise, the Parties request that they be permitted to submit to the Court a revised briefing

scheduled within 10 days of the Court’s decision.

         13.       This request is not sought for delay but to allow for efficient and full briefing of the

summary judgment motions.

         WHEREFORE, the Parties respectfully request that the Court stay all briefing deadlines in

connection with the Parties respective Motions for Summary Judgment as outlined in this motion.

         This the 29th day of February, 2019.

  /s/ Alexander M. Pearce                                     /s/ Alice C. Richey
 Alexander M. Pearce                                        Alice C. Richey
 N.C. State Bar No. 37208                                   N.C. Bar No. 13677
 Jonathan D. Sasser                                         Abigail W. Henderson
 N.C. State Bar No. 10028                                   N.C. Bar No. 52182
 ELLIS & WINTERS, LLP                                       ALEXANDER RICKS PLLC
 P.O. Box 33550                                             4601 Park Road, Suite 580
 Raleigh, NC 27636                                          Charlotte, North Carolina 28209
 Telephone: (919) 865-7000                                  Telephone: 980-335-0720
 Alex.pearce@elliswinters.com                               Facsimile: 704-365-3676
 Jon.sasser@elliswinters.com                                alice@alexanderricks.com
                                                            abbie@alexanderricks.com
 David H. Bernstein*
 James J. Pastore*                                          William G. Barber*
 Jared I. Kagan*                                            David E. Armendariz*
 Michael C. McGregor*                                       PIRKEY BARBER PLLC
 DEBEVOISE & PLIMPTON LLP                                   600 Congress Ave.; Suite 2120
 919 Third Avenue                                           Austin, Texas 78701
 New York, NY 10022                                         Telephone: (512) 482-5223
 Telephone: (212) 909-6696                                  Facsimile: (512) 322-5201
 dhbernstein@debevoise.com                                  bbarber@pirkeybarber.com
 jjpastore@debevoise.com                                    darmendariz@pirkeybarber.com
 jikagan@debevoise.com
 mcmcgregor@debevoise.com                                   Attorneys for Defendant

 Attorneys for Plaintiffs                                   * admitted pro hac vice

 * admitted pro hac vice



01313-001/00158891-1                                  3
        Case 3:17-cv-00652-KDB-DSC Document 59 Filed 03/01/19 Page 3 of 3
